UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 21-2353


In re: JOSE ALBERTO PEREZ,

                     Petitioner.



    On Petition for Writ of Mandamus. (1:20-cv-00692-TDS-JEP; 1:11-cr-00256-1)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jose Alberto Perez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jose Alberto Perez petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his petition for a writ of error coram nobis, filed pursuant

to 28 U.S.C. § 1651. He seeks an order from this court directing the district court to act.

The present record does not reveal undue delay in the district court. Accordingly, we deny

the mandamus petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




                                             2